Per Curiam.
The physical condition of the child, as testified to by the physicians, clearly warrants the conclusion that she should reside in the State of California, or in a State having a similar climate. There appears to be no question that the interest of all parties will be best served by permitting the child to reside with her mother in California.
When the mother and her little daughter lived in New York *90the father was not sufficiently interested in the welfare of his child to visit her when she was sick. This sudden interest has arisen only since it was decided that because of her health she should reside in the State of California.
The reason heretofore stated being sufficient, it is unnecessary to avert to the divorce and surrounding facts leading to same, to show that the interests of the child will be best served by a compliance with the judgment of the Special Term.
The judgment so far as appealed from should be affirmed, with costs.
Present — McAvoy, Merrell, Martin and O’Malley, JJ.; O’Malley, J., dissents and votes for reversal.